[a1011formixysretentionre001.jpg]
IXYS CORPORATION 2013 EQUITY INCENTIVE PLAN RETENTION RESTRICTED STOCK UNIT
AWARD AGREEMENT Littelfuse, Inc. (the “Company”) hereby grants to [Name] (the
“Grantee”), a Participant in the IXYS Corporation 2013 Equity Incentive Plan, as
amended from time-to-time (the “Plan”), a Restricted Stock Unit Award (the
“Award”) for units representing shares of common stock of the Company
(“Restricted Stock Units” or “RSUs”), subject to the terms and conditions as
described herein. This agreement to grant Restricted Stock Units (the “Award
Agreement”), is effective as of [Date] (the “Grant Date”). RECITALS A. The Board
of Directors of the Company (the “Board”) maintains the IXYS Corporation 2013
Equity Incentive Plan as an incentive to attract, retain and motivate highly
qualified individuals. B. The Board has delegated its authority to administer
the Plan to the Compensation Committee of the Board, or its delegate (the
“Committee”). C. The Committee has approved the granting of Restricted Stock
Units to the Grantee pursuant to the Plan to provide an incentive to the Grantee
to focus on the long-term growth of the Company and its subsidiaries. D. To the
extent not specifically defined herein, all capitalized terms used in this Award
Agreement shall have the meaning set forth in the Plan. If there is any
discrepancy between the Award Agreement and the Plan, the Plan will always
govern. In consideration of the mutual covenants and conditions hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Grantee agree as follows:
1. Grant of Restricted Stock Units. The Company hereby grants to the Grantee a
Restricted Stock Unit Award, described below, subject to the terms and
conditions in this Award Agreement. This Award is granted pursuant to the Plan
and its terms are incorporated by reference. Award Type Grant Date Number of
RSUs Restricted Stock Units [date] [number] 2. Vesting of Restricted Stock
Units. Subject to the provisions of Section 3, the RSUs will vest (in whole
shares, rounded down) in accordance with the schedule below: Installment Vesting
Date Applicable to Installment 100% 3rd anniversary of Grant Date



--------------------------------------------------------------------------------



 
[a1011formixysretentionre002.jpg]
3. Termination of Employment or Service. a. General. Except as otherwise set
forth in Sections 3 b. and 3c. below, if the Grantee terminates all employment
and service with the Company and its subsidiaries for any reason (including upon
retirement or a termination for Cause), any RSU that is not vested under the
schedule in Section 2 is forfeited as of the date of the Grantee’s termination
of employment and service. b. Death or Disability. If the Grantee terminates all
employment and service with the Company and its subsidiaries as a result of
death or Disability, the unvested portion of the RSU shall vest pro-rata, based
on the Grantee’s continuous employment and service with the Company or any of
its subsidiaries (including prior service with IXYS Corporation) completed from
the Grant Date to the date of termination (rounded down to the nearest whole
number so that no fractional shares will vest). c. Change in Control. In the
event the Company or any of its subsidiaries terminates the Grantee’s employment
and service with the Company and its subsidiaries without Cause within two years
following a Change in Control, then the unvested portion of the RSU shall become
immediately vested. The existence of Cause will be determined in the sole
discretion of the Chief Legal Officer of the Company (or, in the case of an RSU
held by such officer, the Chief Executive Officer of the Company). Also, the
Committee may, in its sole discretion, choose to accelerate the vesting of the
Award in special circumstances. 4. Defined Terms. As used in this Award
Agreement, the following terms have the following meanings: “Disability” means,
unless otherwise provided in an employment, change of control or similar
agreement in effect between the Grantee and the Company or one of its
subsidiaries, the Grantee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company or
one of its subsidiaries. “Change in Control” means the first of the following
events to occur: a) The acquisition by any one person or more than one person
acting as a group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v)(B)), other than the Company, any subsidiary, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
subsidiary, (a “Person”) of any of stock of the Company that, together with
stock held by such Person, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. For purposes of this
Paragraph (a), the following acquisitions shall not constitute a Change in
Control: (i) the acquisition of additional stock by a Person who is considered
to own more than 50% of the total fair market value or total voting power of the
stock of the Company, (ii) any acquisition in which the



--------------------------------------------------------------------------------



 
[a1011formixysretentionre003.jpg]
Company does not remain outstanding thereafter, and (iii) any acquisition
pursuant to a transaction which complies with Paragraph (c) below. An increase
in the percentage of stock owned by any one Person as a result of a transaction
in which the Company acquires its stock in exchange for property will be treated
as an acquisition of stock for purposes of this Paragraph; b) The replacement of
individuals who constitute a majority of the Board of Directors of the Company,
during any twelve (12) month period, by directors whose appointment or election
is not endorsed by a majority of the Board of Directors of the Company before
the date of the appointment or election, provided that, if the Company is not
the relevant corporation for which no other corporation is a majority
shareholder for purposes of Treasury Regulation Section
1.409A-3(i)(5)(iv)(A)(2), this Paragraph (b) shall be applied instead with
respect to the members of the board of the directors of such relevant
corporation for which no other corporation is a majority shareholder; c) The
acquisition by any one person or more than one person acting as a group (within
the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), other than
the Company, a subsidiary or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, during the 12-month
period ending on the date of the most recent acquisition by such by such person
or persons, of ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company. For purposes of this Paragraph
(c), the following acquisitions shall not constitute a Change in Control: (i)
the acquisition of additional control by a person or more than one person acting
as a group who are considered to effectively control the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi), and (ii) any
acquisition pursuant to a transaction which complies with Paragraph (a); or d)
The acquisition by any individual person or more than one person acting as a
group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), other than a transfer to a related person within the
meaning of Treasury Regulation Section 1.409A- 3(i)(5)(vii)(B), during the
12-month period ending on the date of the most recent acquisition by such by
such person or persons, of assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition(s). For
purposes of this Paragraph (d), “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. The above
definition of “Change in Control” shall be interpreted by the Board of Directors
of the Company, in good faith, to apply in a similar manner to transactions
involving partnerships and partnership interests, and to comply with Code
Section 409A.



--------------------------------------------------------------------------------



 
[a1011formixysretentionre004.jpg]
Reorganization: If the Company is part of any reorganization involving merger,
consolidation, acquisition of the stock or acquisition of the assets of the
Company, the Committee, in its discretion, may decide that: a) any portion of
the Award Agreement shall pertain to and apply, with appropriate adjustment as
determined by the Committee, to the securities of the resulting corporation;
and/or b) any portion of the Award Agreement on which restrictions have not yet
lapsed shall become immediately fully vested, nonforfeitable and payable. 5.
Delivery of Stock. As soon as reasonably practicable following each vesting
date, the vested RSUs shall be converted into Stock, or the equivalent value in
cash, and delivered to the Grantee, pursuant to Section 8.4 of the Plan;
provided, such Stock or equivalent in cash shall be delivered to the Grantee no
later than 60 days following the applicable vesting date. Fractional shares will
not be paid. 6. Responsibility for Taxes and Withholding. The Grantee
acknowledges that, regardless of any action the Company or its subsidiary
employing the Grantee (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account, or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (the “Tax- Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Grantee further acknowledges that the Company and/or the Employer: (i) make no
representations or undertakings regarding the treatment of any Tax- Related
Items in connection with any aspect of the RSUs, including the grant of the
RSUs, the vesting of RSUs, the conversion of the RSUs into Stock or the receipt
of an equivalent cash payment, the subsequent sale of any Stock acquired at
vesting and the receipt of any dividends and/or dividend equivalents; and (ii)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Grantee
has become subject to tax in more than one jurisdiction between the Grant Date
and the date of any relevant taxable event, the Grantee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Section 11 of the Plan, if permissible under local law and subject to any
restrictions provided by the Committee prior to the vesting of the RSUs, the
Grantee authorizes the Company or the Employer, or their respective agents, to
withhold whole shares of Stock to be issued upon vesting/settlement of the RSUs
equal to all applicable Tax-Related Items, rounded down to the nearest whole
share (“net settlement”). Alternatively, or in addition, subject to any
restrictions provided by the Committee prior to the vesting of the RSUs, the
Grantee authorizes the Company and/or the Employer, or their respective agents,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation payable to the Grantee by the Company and/or the Employer;
(ii) withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a



--------------------------------------------------------------------------------



 
[a1011formixysretentionre005.jpg]
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); or (iii) personal check or other cash equivalent acceptable to
the Company or the Employer (as applicable). Depending on the withholding
method, the Company or the Employer may withhold or account for Tax-Related
Items by considering applicable minimum statutory withholding amounts or such
greater amounts not to exceed the maximum statutory rate necessary, in the
applicable jurisdiction, to satisfy federal, state, and local withholding tax
requirements (but only if withholding at a rate greater than the minimum
statutory rate will not result in adverse financial accounting consequences). In
the event that the Company or the Employer withholds an amount for Tax-Related
Items that exceeds the maximum withholding amount under applicable law, the
Grantee shall receive a refund of such over-withheld amount in cash and shall
have no entitlement to an equivalent amount in Stock. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares of Stock as
described herein, for tax purposes, the Grantee shall be deemed to have been
issued the full number of shares of Stock subject to the Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of the Grantee’s participation in
the Plan. Finally, the Grantee shall pay to the Company or to the Employer any
amount of Tax- Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver shares or the proceeds of the sale of shares of Stock
if the Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items. 7. Transferability. The RSUs are not transferable other than:
(a) by will or by the laws of descent and distribution; (b) pursuant to a
domestic relations order; or (c) to members of the Grantee’s immediate family,
to trusts solely for the benefit of such immediate family members or to
partnerships in which family members and/or trusts are the only partners, all as
provided under the terms of the Plan. After any such transfer, the transferred
RSUs shall remain subject to the terms of the Plan. 8. Adjustment of Shares. In
the event of any transaction described in Section 4.3 of the Plan, the terms of
this Award may be adjusted as set forth in Section 4.3 of the Plan. 9.
Shareholder Rights. The grant of RSUs does not confer on the Grantee any rights
as a shareholder or any contractual or other rights of service or employment
with the Company or its subsidiaries. The Grantee will not have shareholder
rights with respect to any shares of Stock subject to an RSU until the RSU is
vested and shares of Stock are delivered to the Grantee. No adjustment shall be
made for dividends, distributions or other rights for which the record date is
prior to such date, except as provided under the Plan. 10. Data Privacy. In
order to perform its requirements under the Plan, the Company or one or more of
its subsidiaries may process sensitive personal data about the Grantee. Such
data includes but is not limited to the information provided in this Award
package and any changes thereto, other appropriate personal and financial data
about the Grantee, and information about the Grantee’s participation in the Plan
and RSUs exercised under the Plan from time to time. By accepting this Award
Agreement, the Grantee hereby gives consent to the Company and its subsidiaries
to hold, process, use and transfer any personal data outside the country in
which the Grantee is employed



--------------------------------------------------------------------------------



 
[a1011formixysretentionre006.jpg]
and to the United States, and vice-versa. The legal persons for whom the
personal data is intended includes the Company and any of its subsidiaries, the
outside plan administrator as selected by the Company from time to time, and any
other person that the Company may find appropriate in its administration of the
Plan. The Grantee may review and correct any personal data by contacting the
local Human Resources Representative. The Grantee understands that the transfer
of the information outlined herein is important to the administration of the
Plan and failure to consent to the transmission of such information may limit or
prohibit participation in the Plan. 11. Appendix. Notwithstanding any provisions
in this Award Agreement, the grant of the RSUs shall be subject to any special
terms and conditions set forth in any appendix (or any appendices) to this Award
Agreement for the Grantee's country (the "Appendix"). Moreover, if the Grantee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Award
Agreement. 12. Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the RSU or other awards granted to
the Grantee under the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an online or electronic system established and maintained by the
Company or a third party designated by the Company. 13. Severability. If one or
more of the provisions in this Award Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected thereby and the invalid,
illegal or unenforceable provisions shall be deemed null and void; however, to
the extent permissible by law, any provisions which could be deemed null and
void shall first be construed, interpreted or revised retroactively to permit
this Award Agreement to be construed so as to foster the intent of this Award
Agreement and the Plan. 14. Amendments. Except as otherwise provided in Section
15, this Award Agreement may be amended only by a written agreement executed by
the Company and the Grantee. 15. Section 409A. The RSUs are intended to comply
with the requirements of Section 409A. The Plan and this Award Agreement shall
be administered and interpreted in a manner consistent with this intent. If the
Company determines that the RSUs fail to comply with the requirements of Section
409A, the Company may, at the Company’s sole discretion, and without the
Grantee’s consent, amend this Award Agreement to cause the RSUs to comply with
Section 409A. Any payments under this Award shall be treated as separate
payments for purposes of Section 409A. For purposes of determining timing of
payments, any references to retirement, resignation, or termination of
employment or service shall mean a “separation of service” as defined in Section
409A, and any payment to a “specified employee” within the meaning of Section
409A made on account of a separation from service shall be subject to a 6- month
specified employee delay to the extent required by Treasury Regulations Section
1.409A- 1(c)(3)(v) and shall not be paid until six months after the date of such
separation from service, and any amount of such payment that would otherwise be
payable during such six month period shall be paid at the end of such period.



--------------------------------------------------------------------------------



 
[a1011formixysretentionre007.jpg]
16. Governing Law. This Award Agreement shall be construed under the laws of the
State of Delaware. IN WITNESS WHEREOF, the Company has caused this Award
Agreement to be executed in its name and on its behalf, as of the Grant Date.
LITTELFUSE, INC. David W. Heinzmann President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[a1011formixysretentionre008.jpg]
APPENDIX WAIVER OF DATA PRIVACY FOR NON-U.S. RESIDENTS By accepting this Award
(whether by electronic means or otherwise), you consent to Littelfuse holding,
processing, using, and transferring your personal data relating to this Award
across country borders to the Littelfuse corporate headquarters in the United
States, to the extent determined by Littelfuse to be necessary to operate the
Plan, administer awards, maintain records of holders of equity rights in
Littelfuse, carry out the operations of Littelfuse, or comply with securities or
other applicable laws. You acknowledge that transfers of your personal data may
include providing your information to recordkeepers or third party
administrators for the Plan, registrars or brokers hired to handle transactions
involving Littelfuse common stock, or prospective or future purchasers of
Littelfuse (or its affiliates or the business for which you work). You further
acknowledge that your personal information may include your name, address, tax
identification number, work location, and information about your awards. You
further acknowledge that you have received a copy of the Plan and that you
understand your participation in the Plan is voluntary. You can revoke your
consent to the transfer of your personal data, access or correct your data, or
obtain a copy of the Littelfuse data processing policies or the Plan, by
contacting our VP, Compensation, Benefits & HRIS during normal U.S. business
hours (9 a.m. – 6 p.m. CST) at (773) 628-0864. WARNING FOR HONG KONG RESIDENTS:
The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. If you are a Hong Kong resident, you are advised to exercise
caution in relation to this Award. If you are in any doubt about any of the
contents of this document, you should obtain independent professional advice.



--------------------------------------------------------------------------------



 